Exhibit 10(u) AMENDED AND RESTATED MASTER SALES AGREEMENT THIS AMENDED AND RESTATED MASTER SALES AGREEMENT is made and entered into as of November 8, 2013 , by and between LUBY’S, INC. , a Delaware corporation (“Luby’s”), and PAPPAS RESTAURANTS, INC. (a Texas corporation) and Pappas Partners, L.P. (a Texas limited partnership), (such Pappas entities being collectively referred to herein as the “Pappas Entities”). w i t n e s s e t h: WHEREAS, Luby’s is in the business of owning and operating food cafeterias and other food purveying businesses; WHEREAS, the Pappas Entities are in the business, among other things, of designing and fabricating restaurant equipment and furnishings and have developed skills and expertise in such regards over many years of operation; WHEREAS, the Pappas Entities desire from time to time to sell certain of their products on a non-exclusive basis to Luby’s and Luby’s desires from time to time to purchase certain products from the Pappas Entities; WHEREAS, Luby’s and the Pappas Entities desire to set up a mechanism and master agreement among them for purposes of facilitating the placement and fulfillment of orders for products; NOW, THEREFORE, in consideration of the premises, the mutual agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties, the parties hereby agree as follows: ARTICLE I DEFINITIONS 1.1. Definitions . For the purposes of this Agreement, in addition to the terms defined elsewhere herein, the following terms shall have the following meanings: (a)“Affiliate” means any Person that controls, is controlled by or is under common control with any other Person; (b)“Agreement” means this Master Sales Agreement, as the same may subsequently be amended, modified or supplemented in accordance with its terms; (c)“Encumbrance” means any mortgage, pledge, lien, claim, encumbrance, charge or other security interest, option, defect or other right of any third Person of any nature whatsoever, other than inchoate mechanic’s, materialmen’s and similar liens arising in the ordinary course of business; (d)“Party” means either Luby’s, on the one hand, or the Pappas Entities, on the other, and “Parties” means both Luby’s and the Pappas Entities; (e)“Person” means a natural person or any entity of any kind, including (without limitation) joint stock companies, corporations, partnerships, limited liability companies, governmental entities and any other entity organized or formed under the law of any jurisdiction; (f)“Product” means any product manufactured or sold by the Pappas Entities as may be agreed upon by the Parties in writing from time to time; (g)“Purchaser” means Luby’s, and includes all subsidiaries and Affiliates thereof; and (h)“Seller” means the Pappas Entities and includes all subsidiaries and Affiliates thereof. Other Definitional Provisions . (a)The words “hereof”, “herein” and “hereunder” and words of similar import when used in this Agreement shall, unless a specific provision is expressly referenced, refer to this Agreement as a whole and not to any particular provision of this document, and Article references contained in this Agreement are references to the Articles in this Agreement, unless otherwise specified. (b)All words used herein in the singular shall extend to and include the plural, and all words used herein in the plural shall extend to and include the singular. (c)All words used in any gender shall extend to and include all genders. ARTICLE II SALE AND PURCHASE 2.1 Sale and Purchase Obligations . (a)Seller agrees to sell to Purchaser, only upon Purchaser’s order (after compliance with the terms of Section 2.3 hereof), and Purchaser thereafter agrees to purchase from Seller, any Product of Seller offered to Purchaser at any time during the term of this Agreement and in accordance with the terms and provisions hereof. (b)If Seller is unable, for any reason other than a volitional declination to do so, to supply Purchaser with Purchaser’s requirements for any Product within the time period specified for delivery of such Product in an order from Purchaser, then the obligations to purchase and sell hereunder shall cease in respect of such order and shall be of no further effect or force. (c)No provision of this Agreement shall be construed to impair Seller’s right to supply any Product to any person other than Purchaser. No provision of this Agreements shall be construed to impair Purchaser’s right to purchase any Product from any person other than Seller. 2.2 Orders and Deliveries . All orders, processing and deliveries of any Product shall be made in accordance with customary and routine handling of orders, processing and deliveries for fabricated restaurant equipment and furnishings to third parties in respect of the particular Product or type of Product, unless otherwise agreed in writing by both Parties. 2.3 Pricing and Payment . (a)The Product(s), and the purchase price payable by Purchaser for each unit of the Product, shall be agreed upon between the Parties as set forth in the proposed order with respect to the Products identified therein. The proposed order shall be presented to a board committee of Purchaser for review and approval which does not include any person affiliated with the Pappas Entities or shall otherwise be handled in accordance with a procedure devised by such a committee. Only after review and approval by such committee, or in accordance with the procedure devised by such committee, may any order be placed by Purchaser or honored by Seller. (b)As reasonably requested from time to time, Seller shall provide Purchaser reasonable information to allow Purchaser to confirm Seller’s approximate costs of manufacturing or purchasing, as the case may be, any Product offered to Purchaser by Seller. (c)Purchaser shall be responsible for the payment of all taxes related to the sale and purchase of the Products. (d)Seller shall send Purchaser an invoice within 30 days after the delivery of Products pursuant to any order setting forth the types and quantities of Products shipped by Seller to Purchaser during the previous month. Within 30 days after the receipt of such invoice, Purchaser shall remit payment for such Products to Seller. 2.4 Inspection and Rejection . (a)Purchaser reserves the right to reject or revoke acceptance of any shipment of Product as a result of any defect or nonconformity thereof. If any Product is rejected or its acceptance is revoked, Purchaser shall notify Seller of such rejection or revocation of acceptance within 30 days of receipt of such Product, specifying with particularity the grounds for its rejection or revocation of acceptance. (b)Seller shall immediately replace any such Product or immediately refund the price therefor, at Purchaser’s option. If Seller is unable to replace any such Product within 90 days of Purchaser’s rejection or revocation of acceptance for any reason other than volitional declination to do so, then the obligations to sell and purchase in respect of such Product shall cease and be of no further effect or force. (c)All rejected Products shall be returned by Purchaser to Seller, at Seller’s sole cost, promptly after Purchaser’s rejection or revocation of acceptance of such Products. Warranties of Seller. 2.5 Warranties of Seller . (a)SELLER EXTENDS TO PURCHASER THE ORDINARY AND CUSTOMARY WARRANTY OF FITNESS FOR PURPOSE, AS DESCRIBED IN AN ORDER, IN RESPECT OF EACH PRODUCT SOLD BY SELLER TO PURCHASER AS IF PURCHASER WERE A THIRD PARTY, BUT THERE ARE NO OTHER EXPRESS OR IMPLIED WARRANTIES. (b)Seller warrants to Purchaser that the Products, at the time of delivery to Purchaser, will be free from any Encumbrances. 2.6 Risk of Loss . The risk of loss from any casualty to the Products, regardless of the cause, shall be on Seller until the time of receipt of the Products by Purchaser at Purchaser’s delivery destination and until Purchaser has completed any proper receipt inspection. 2.7 Indemnification . Seller agrees to defend, indemnify and hold harmless Purchaser, and it affiliates and their respective directors, officer, employees, agents, successor and assigns from and against any and all claims, losses, damages, liabilities, reasonable counsel fees and costs incident thereto incurred by or asserted against Purchaser as a result of damage to the property of Purchaser or others, or personal injuries to or injuries resulting in the death of any person or persons, including directors, officers, employees and agents of Purchaser relating to the Products; provided, however, Seller shall not have any liability (whether direct or indirect, in contract, tort or otherwise) to Purchaser unless, if contested, such claims, losses, damages, liabilities, counsel fees or costs are determined, in a final judgment by a court of competent jurisdiction (not subject to further appeal), to have resulted primarily and directly from the gross negligence or willful misconduct of Seller or its officers, employees or agents. ARTICLE III
